April	  30,	  2021	  
	  
The	  Honorable	  Judge	  Bianco	  
U.S.	  District	  Court	  –	  EDNY	  
100	  Federal	  Plaza	  	  
Central	  Islip,	  NY	  11722	  
	  
                      Re:	  Compassionate	  Release	  under	  18	  U.S.C.	  3582(c)(1)(A)	  
             (Kenner	  Rebuttal	  to	  ECF	  No.	  1022:	  government	  reply	  to	  ECF	  No.	  1006)	  
	  
Your	  Honor:	  
	  
                             DOJ’s	  new	  policy	  statement	  under	  the	  CARES	  ACT…	  
	  
The	  DOJ	  Director	  Carvajal	  has	  recently	  confirmed	  to	  Congress	  that	  all	  BOP	  officers	  
will	  be	  offered	  the	  COVID	  vaccine	  as	  of	  Mid-­‐May.	  	  	  To	  date,	  less	  than	  65%	  of	  the	  BOP	  
staff	  that	  have	  been	  offered	  the	  vaccine	  has	  participated	  in	  the	  immunization	  
program.	  	  	  The	  remainder	  of	  the	  staff,	  arguably	  the	  less	  vulnerable	  amongst	  the	  BOP	  
throng	  will	  participate	  at	  an	  even	  lower	  rate	  (commensurate	  with	  the	  general	  U.S.	  
population	  ratios)—further	  jeopardizing	  the	  risks	  of	  older	  inmates	  who	  like	  Kenner,	  
are	  above	  the	  CDC	  high-­‐risk	  age	  guidance,	  with	  BMI	  over	  25	  (like	  Kenner),	  and	  
already	  suffering	  from	  documented	  brain	  fog,	  chronic	  vertigo,	  and	  neuro-­‐
degeneration:	  a	  CDC	  documented	  side-­‐effect	  of	  COVID	  (like	  Kenner).	  	  These	  are	  
some	  of	  the	  “extraordinary	  and	  compelling	  reasons”	  typically	  associated	  with	  
granting	  s.3582	  motions	  by	  the	  Court:	  thru	  BOP	  advocacy	  or	  directly	  by	  detainees	  
after	  the	  exhaustion	  of	  their	  administrative	  remedies	  (like	  here).	  
	  
In	  recent	  Congressional	  testimony,	  Carvajal	  responsed	  to	  California	  Senator	  
Feinstein’s	  allegations	  of	  inhumane	  conditions	  in	  the	  BOP	  by	  retorting	  that	  Prisons	  
are	  not	  made	  for	  social	  distancing	  but	  rather	  the	  opposite.	  	  Later	  in	  his	  
Congressional	  testimony	  he	  said	  that	  prisons	  were	  made	  to	  contain	  people	  closely.	  	  	  
Currently	  with	  the	  new	  guidance,	  the	  BOP	  (notwithstanding	  what	  the	  Courts	  can	  
access	  independently)	  can	  consider	  low	  and	  medium	  PATTERN	  scores	  for	  home	  
confinement.	  	  	  Kenner	  has	  no	  appreciable	  incident	  reports	  in	  7-­‐½	  years	  (90	  months	  
of	  incarceration),	  thus	  would	  qualify	  as	  a	  LOW	  PATTERN	  detainee	  (if	  detention	  
facilities	  evaluated	  their	  population)—and	  critically	  a	  detainee	  with	  no	  violence	  
associated	  with	  his	  indictment	  or	  incarceration.	  
	  
Carvajal	  also	  affirmed	  the	  new	  guidance	  removes	  the	  BOP	  restrictions	  under	  the	  
CARES	  ACT	  for	  detainees	  who	  have	  served	  less	  than	  50%	  of	  their	  sentence—if	  the	  


	                                                                                                                                           1	  
BOP	  is	  considering	  advocating.	  	  	  Without	  “good	  time”	  credits	  and	  FIRST	  STEP	  ACT	  
“anti-­‐recidivism”	  class-­‐credit	  calculations,	  Kenner	  has	  served	  44.11%	  of	  his	  gross	  
sentence	  in	  the	  harshest	  of	  BOP	  facilities:	  MDC—referred	  to	  before	  the	  2019	  power	  
outage	  and	  2020-­‐21	  COVID	  pandemic	  as	  conditions	  of	  a	  “Third	  World	  Country”.	  1	  	  
With	  the	  BOP	  calculations	  in	  concurrence	  with	  First	  Step	  Act	  (“FSA”)	  credits	  and	  
existing	  “good	  time”,	  Kenner	  has	  served	  approximately	  70%	  of	  his	  total	  incarcerated	  
time,	  to	  date.	  
	  
The	  government	  argued	  that	  a	  defendant	  seeking	  relief	  under	  s.3582(c)(1)(A)	  “has	  
the	  burden	  of	  showing	  that	  ‘extraordinary	  and	  compelling	  reasons’	  to	  reduce	  his	  
sentence	  exist[.]”	  United	  States	  v.	  Gotti,	  33	  F.	  Supp.	  3d	  613,	  619	  (SDNY	  2020);	  see	  
also	  United	  States	  v.	  Butler,	  970	  F.2d	  1017,	  1026	  (2d	  Cir	  1992)	  (“If	  the	  defendant	  
seeks	  decreased	  punishment,	  he	  or	  she	  has	  the	  burden	  of	  showing	  that	  the	  
circumstances	  warrant	  the	  decrease.”);	  United	  States	  v.	  Greenhut,	  No.	  18-­‐CR-­‐00048	  
(CAS),	  2019	  WL	  6218952,	  at	  *1	  (C.D.	  Cal.	  November	  21,	  2019)	  (defendant	  seeking	  
relief	  under	  3582(c)(1)(A)	  bears	  the	  “initial	  burden	  to	  put	  forward	  evidence	  that	  
establishes	  an	  entitlement	  to	  a	  sentence	  reduction”).	  (ECF	  No.	  1022	  at	  5)	  
	  
And,	  ultimately	  the	  government	  reminds	  the	  Court	  that	  §	  3553(a)	  factors	  are	  
relevant	  to	  whether	  release	  is	  warranted;	  identifying	  18	  U.S.C.	  	  18	  U.S.C.	  
3582(c)(1)(A);	  U.S.S.G.	  §	  1B1.13.	  
	  
While	  18	  U.S.C.	  3582(c)(1)(A)	  says	  that	  a	  court	  can	  reduce	  a	  sentence	  for	  
“extraordinary	  and	  compelling	  reasons”,	  it	  doesn’t	  say	  what	  that	  means.	  	  	  Instead,	  it	  
points	  to	  U.S.S.G.	  s.1B1.13	  under	  the	  sentencing	  guidelines	  to	  define	  what	  criteria	  for	  
compassionate	  release	  meet	  that	  definition.	  	  	  The	  problem	  is	  that	  s.1B1.13	  was	  last	  
updated	  before	  the	  FSA,	  and	  it	  still	  says	  that	  only	  the	  BOP	  can	  file	  a	  motion,	  which	  
mainly	  focuses	  on	  medical	  reasons,	  just	  like	  the	  BOP's	  policy	  says—and	  the	  
government	  thrusted	  as	  argument	  in	  their	  reply	  (ECF	  No.	  1022	  at	  5).	  
	  
             The	  contradiction	  has	  divided	  the	  courts	  on	  whether	  s.1B1.13	  is	  still	  relevant	  
             for	  defining	  “extraordinary	  and	  compelling”	  under	  18	  U.S.C.	  3582(c)(1)(A).	  	  
             See	  United	  States	  v.	  Fox,	  2019	  U.S.	  Dist.	  LEXIS	  115388	  (D.	  Me,	  July	  11,	  2019)	  
             (collecting	  cases	  on	  the	  split	  among	  the	  courts).	  	  	  For	  example,	  in	  United	  
             States	  v.	  Cantu,	  423	  F.	  Supp.	  3d	  345	  (S.D.	  Texas	  2019),	  the	  court	  found	  that	  
             s.1B1.13	  “clearly	  contradicts”	  the	  new	  18	  U.S.C.	  3582(c)(1)(A)	  amendments	  
             under	  the	  FSA,	  and	  that	  because	  Congress	  changed	  the	  statute	  to	  expand	  the	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  Judge	  Cheryl	  Pollak	  of	  this	  District	  described	  MDC	  in	  2016	  as	  a	  “Third	  World	  Country”	  

	  


	                                                                                                                                                                                                                                 2	  
           use	  of	  compassionate	  release,	  the	  guideline	  “no	  longer	  fits	  with	  the	  statute	  
           and	  thus	  does	  not	  comply	  with	  the	  congressional	  mandate.”	  See	  also	  Haynes,	  
           supra	  (noting	  “at	  least	  twelve	  other	  federal	  district	  courts”	  have	  held	  
           s.1B1.13	  inapplicable	  under	  amended	  18	  U.S.C.	  3582(c)(1)(A)).	  
	  
               Besides	  all	  of	  that,	  it	  should	  be	  noted	  that	  “the	  district	  courts	  have	  always	  had	  
               the	  discretion	  to	  determine	  what	  counts	  as	  compelling	  and	  extraordinary”	  
               for	  compassionate	  release	  standards.	  
               	  
Specifically	  since	  October	  5,	  2020	  (Kenner's	  sentencing	  day),	  MDC	  conditions	  have	  
deteriorated	  and	  80%	  infection	  rates	  ravaged	  MDC,	  resulting	  in	  Kenner's	  141	  
solitary	  confinement	  condition	  days	  thru	  February	  22,	  2021.	  	  	  
	  
In	  opposition	  to	  Kenner's	  argument	  that	  141	  days	  of	  solitary	  should	  trigger	  a	  
“sentence	  reduction”	  (separate	  from	  Kenner	  s	  arguments	  for	  exclusive	  home	  
confinement	  thru	  compassionate	  release),	  the	  government	  vainly	  asserts	  a	  10-­‐
month	  old	  opinion	  in	  Chunn	  v.	  Warden	  Edge,	  No.	  20-­‐cv-­‐1590	  (RPK),	  ECF	  No.	  112	  at	  2	  
(June	  9,	  2020)	  (“Rather	  than	  being	  indifferent	  to	  the	  virus,	  MDC	  officials	  have	  
recognized	  COVID-­‐19	  as	  a	  serious	  threat	  and	  responded	  aggressively.”)	  Id.	  at	  61	  
(“The	  record	  reflects	  that	  MDC	  officials	  recognize	  their	  duties	  to	  inmates	  and	  have	  
taken	  extensive	  measures	  to	  combat	  the	  virus.	  	  The	  record	  also	  gives	  reason	  for	  
cautious	  optimism	  about	  the	  effectiveness	  of	  those	  measures	  so	  far[.]”)	  	  	  
	  
Since	  this	  June	  9,	  2020	  opinion	  (more	  than	  500,000	  COVID-­‐19	  deaths	  ago	  in	  the	  
United	  States),	  MDC	  Brooklyn	  has	  been	  more	  infected	  than	  virtually	  any	  BOP	  facility	  
in	  the	  United	  States.	  	  	  As	  such,	  the	  June	  9,	  2020	  reference	  could	  not	  be	  more	  tone	  
deaf.	  	  It	  is	  insulting	  to	  anyone	  who	  was	  locked	  in	  their	  73	  sq’	  bathroom	  (with	  a	  bed),	  
alone,	  for	  24	  hours	  per	  day	  for	  over	  4	  months;	  without	  additional	  punitive	  measures	  
required	  or	  expected	  post-­‐sentencing	  by	  the	  Court.	  	  	  It	  also	  fails	  to	  consider	  the	  
prodigious	  efforts	  of	  the	  staff	  and	  MDC	  officials,	  insulting	  those	  who	  did	  what	  they	  
could—regardless	  of	  its	  ultimate	  futility.	  	  
	  
               The	  presentation	  of	  that	  June	  9,	  2020	  fact,	  strictly	  opining	  from	  the	  cheap	  
               seats	  of	  the	  unencumbered	  world,	  is	  commensurate	  to	  citing	  a	  FAA	  Boeing	  
               737-­‐MAX	  8	  safety	  report	  from	  before	  March	  2019:	  the	  first	  date,	  of	  several,	  
               737-­‐MAX	  8	  crashes	  when	  346	  people	  died,	  as	  the	  reason	  for	  “cautious	  
               optimism”	  and	  belief	  in	  the	  “effectiveness”	  of	  the	  737-­‐MAX	  8	  airplanes	  safety.	  
	  
Truth	  be	  told,	  even	  MDC	  is	  not	  reporting	  all	  of	  their	  COVID	  deaths,	  unlike	  in	  the	  
general	  public	  where	  any	  death	  that	  can	  be	  encircled	  into	  the	  COVID	  sphere	  are	  


	                                                                                                                                         3	  
counted	  to	  alarm	  the	  world—and	  govern	  by	  fear	  (a	  typical	  Marxist,	  Stalin,	  and	  Third	  
Reich	  leadership	  style).	  	  	  But	  at	  MDC,	  several	  “upper-­‐respiratory”	  deaths	  have	  been	  
reported	  internally	  amongst	  the	  staff—just	  not	  externally	  to	  the	  media.	  	  See	  Ex.	  1	  
(the	  death	  of	  inmate	  Edwin	  Segarra—after	  a	  full	  night	  of	  banging	  on	  his	  cell	  door,	  
begging	  for	  medical	  attention).	  	  Already	  in	  the	  panicked	  living	  environment	  of	  24-­‐7	  
lockdowns,	  the	  majority	  of	  the	  detainees	  on	  Segarra’s	  floor	  (like	  Kenner)	  witnessed	  
the	  horrification	  of	  his	  dead	  body	  being	  removed	  from	  the	  cell	  and	  the	  indifference	  
to	  detention	  life	  as	  another	  detainee	  repopulated	  his	  bed	  space	  within	  24	  hours.	  
	  
Next,	  the	  government	  favorably	  cites	  that	  “there	  are	  currently	  zero	  inmate	  cases	  of	  
COVID-­‐19”	  (ECF	  No.	  1022	  at	  4)—while	  failing	  to	  acknowledge	  that	  unit-­‐by-­‐unit	  
testing	  has	  literally	  ceased	  since	  Kenner's	  last	  February	  22,	  2021	  NEGATIVE	  COVID-­‐
19	  result.	  	  	  	  Yet—the	  inmate	  detention	  units	  are	  posted	  outside	  the	  entrance	  doors	  
with	  ZOMBIE	  OUTBREAK	  warnings	  (Ex.	  3)—humor	  (if	  so)	  lost	  on	  the	  confined.	  	  	  In	  
2020,	  former	  President	  Trump	  was	  mercilessly	  attacked	  in	  the	  media	  for	  suggesting	  
less	  testing	  would	  result	  in	  less	  reportable	  cases.	  	  But—for	  MDC,	  the	  government	  
espouses	  their	  innate	  genius	  in	  the	  “zero”	  infection	  report.	  	  	  	  Assuming	  the	  MDC	  
lock-­‐down	  protocols	  are	  the	  intrinsic	  cause	  of	  going	  from	  80%	  detainee-­‐staff	  
infections	  in	  December	  2020-­‐February	  2021	  to	  “zero”,	  why	  would	  they	  need	  to	  
continue	  to	  have	  MDC	  under	  the	  23.5	  hour/per	  day	  punitive	  environment	  (Ex.	  2)—if	  
the	  infection	  levels	  are	  “zero”.	  	  MDC	  detainees	  have	  also	  learned	  that	  the	  draconian	  
quarantine	  restrictions	  are	  so	  abysmal	  that	  one	  would	  need	  to	  be	  suffering	  
symptoms	  far-­‐beyond	  any	  normally	  acceptable	  standard	  to	  alert	  MDC	  staff	  that	  they	  
are	  symptom-­‐prone,	  and	  request	  testing	  to	  trigger	  worse,	  hyper-­‐quarantine	  
conditions.	  
	  
	  
         Government	  continues	  to	  steer	  clear	  of	  the	  empirical	  and	  exculpatory	  facts…	  
                                                   (18	  U.S.C.	  3553(a)	  factors)	  
	  
Commensurate	  with	  the	  government’s	  refusal	  to	  address	  exculpatory	  records	  that	  
mitigate	  the	  conviction	  in	  their	  possession,	  delayed	  thru	  the	  pretrial	  late	  dump	  of	  
Rule	  16	  records	  &/or	  prosecutorial	  and	  summation	  lies	  that	  were	  debunked	  thru	  
government-­‐forfeiture-­‐36	  and	  government-­‐forfeiture-­‐44,	  because	  it	  would	  begin	  
unpeeling	  their	  prosecutorial	  onion…the	  government	  in	  ECF	  No.	  1022	  ignores	  the	  
un-­‐foreseeability	  of	  Kenner's	  141	  days	  of	  straight	  solitary	  confinement	  from	  
October	  5,	  2020	  thru	  Kenner's	  February	  21,	  2021	  sixth,	  negative	  COVID-­‐19	  test,	  
Kenner	  BMI	  factor,	  CTE	  brain	  fog/migraines,	  and	  a	  terminally	  sick	  person	  at	  home	  
(without	  help	  available	  from	  others).	  	  	  	  
	  


	                                                                                                                           4	  
In	  addition,	  the	  3553(a)	  factors	  raised	  10-­‐5-­‐2020	  are	  mitigated	  by	  overwhelming	  
exculpatory	  evidence	  (submitted	  in	  part	  vis-­‐à-­‐vis	  ECF	  No.	  1006	  at	  9-­‐25)—and	  
specific	  issues	  mentioned	  inconsistent	  with	  exculpatory	  records	  from	  the	  
government's	  Rule	  16	  prod	  (Id.	  at	  25-­‐33)—not	  a	  re-­‐litigating	  effort.	  
	  
Since	  10-­‐5-­‐2020	  (Kenner's	  sentencing	  day),	  two	  reformative	  exposés	  have	  stunned	  
the	  defendant	  (upon	  reading	  of	  the	  10-­‐28-­‐2020	  transcript	  weeks	  later).	  	  The	  
reformative	  disclosures	  beg	  the	  question	  what	  effects	  these	  foundational	  and	  
material	  statements	  would	  have	  had	  on	  the	  underlying	  trial	  proceedings	  and	  other	  
witness	  testimony	  (supra	  at	  ECF	  No.	  1006	  at	  25-­‐33)—effecting	  3553(a)	  factors	  and	  
the	  Court’s	  impression	  of	  Kenner's	  veracity	  not	  being	  “ridiculous”	  (10-­‐5-­‐2020,	  
sentencing	  H'rg	  Tr.78).	  	  	  	  If	  disclosed	  to	  the	  defense	  and	  all	  potential	  witnesses	  
pretrial,	  it	  would	  have	  been	  different	  (specifically	  including	  the	  government	  
admissions	  of	  government-­‐forfeiture-­‐36	  and	  government-­‐forfeiture-­‐44).2	  	  	  	  
	  
                                                      Doesn’t	  a	  Brady	  violation	  occur	  even	  when	  the	  evidence	  is	  delivered	  late	  so	  
                                                      long	  as	  the	  delay	  created—	  a	  reasonable	  probability	  of	  a	  different	  result;	  
                                                      defined	  as	  “probability	  sufficient	  to	  undermine	  confidence	  in	  the	  outcome	  .	  .	  .	  
                                                      the	  question	  is	  not	  whether	  the	  defendant	  would	  more	  likely	  than	  not	  have	  
                                                      received	  a	  different	  verdict,	  but	  whether	  in	  its	  absence	  he	  received	  a	  fair	  trial,	  
                                                      understood	  as	  a	  trial	  resulting	  in	  a	  verdict	  worthy	  of	  confidence.”	  DiSimone	  v.	  
                                                      Phillips,	  461	  F.3d	  181,	  196	  (2d	  Cir.	  2006)	  (internal	  quotations	  and	  citations	  
                                                      omitted)?	  	  Wayne’s	  silence	  certainly	  carried	  a	  titanic	  weight	  on	  allegations—
                                                      now	  promoted	  as	  not	  part	  of	  the	  indictment	  in	  the	  first	  instance.	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
2	  While	  the	  government	  sat	  silent	  during	  the	  myriad	  of	  known	  prosecutorial	  and	  testimonial	  

misrepresentations,	  they	  specifically	  ignored	  what	  IRS	  Agent	  Wayne	  knew	  and	  later	  
confirmed	  during	  his	  post-­‐trial,	  2016	  testimony	  about	  Kenner's	  two	  Baja	  Ventures	  2006	  
partners:	  Stumpel	  and	  Lehtinen’s	  $4.1	  million	  capital	  account	  contributions:	  
          Q:	  Would	  you	  kindly	  take	  a	  look	  at	  Page	  2	  of	  Kenner	  Exhibit	  F-­‐2?	  	  	  The	  third	  
          paragraph.	  	  	  Does	  that	  refresh	  your	  recollection	  as	  to	  what	  Mr.	  Jowdy	  told	  you	  as	  to	  
          how	  Philip	  Kenner	  acquired	  his	  39	  percent	  interest	  in	  Diamante	  Cabo	  san	  Lucas?	  
          	  
          A	  [Wayne]:	  Yes.	  
          	  
          Q:	  What	  is	  your	  recollection	  of	  that,	  sir?	  
          	  
          A	  [Wayne]:	  That	  Kenner	  borrowed	  the	  money	  from	  Jozef	  Stumpel	  and	  Jerry	  Linton	  
          [sic].	  
	  
The	  Baja	  Ventures	  2006	  were	  100%	  untainted	  nor	  ill-­‐gotten.	  They	  were	  not	  stolen	  from	  the	  
Hawaii	  project	  as	  the	  government	  berated	  during	  summations	  at	  least	  five	  times	  (Tr.5996,	  
5721,	  5722-­‐23,	  5744-­‐45,	  5990,	  5991-­‐92,	  5707-­‐5709);	  see	  also	  ECF	  No.	  1006	  at	  21-­‐22.	  
	  


	                                                                                                                                                                                                                         5	  
	  
The	  government's	  forfeiture	  disclosures	  verified	  FBI	  agent	  “Matt”	  Galioto	  lied	  to	  the	  
Pecas	  (and	  others:	  see	  Stumpel	  2017	  affidavit	  ECF	  No.	  4	  at	  6,	  ¶17)	  per	  Kristen	  Peca’s	  
2012-­‐FBI	  recording:	  
                                                      [Kristen	  Peca]:	  Matt	  told	  Michael	  and	  I	  that	  you	  stole	  all	  of	  the	  Hawaii	  money	  
                                                      and	  never	  gave	  it	  –	  the	  loan	  money	  -­‐-­‐	  to…uhhhh…Jowdy.3	  
	  
	  
                                                                                                                                          The	  10-­‐28-­‐2020	  hearing	  reformative	  statements…	  
	  
Thru	  Probations	  July	  2016	  (post-­‐trial)	  addendum,	  they	  referred	  to	  Mexico	  uber-­‐
developer	  as	  an	  “innocent	  victim”—echoing	  what	  the	  Court	  knows	  is	  now	  false	  
despite	  the	  government’s	  opening	  remarks	  of	  Jowdy-­‐innocence	  (Tr.31),	  as	  did	  Jowdy	  
in	  his	  loquacious	  2016	  affidavit	  to	  this	  Court	  chock-­‐full	  of	  documented	  lies	  (ECF	  No.	  
432,	  highlighted	  by	  Jowdy	  declaration	  [Ex.	  5	  at	  7,	  f.4]).	  
	  
In	  typical	  government	  protocol,	  even	  Jowdy's	  counsel,	  McSouther	  (“McC”)	  identified	  
Galioto's	  graft	  (after	  years	  of	  protectionism)	  in	  his	  December	  2016	  submission:	  	  
                                                      “On	  August	  21,	  2015,	  the	  Court	  signed	  the	  Protective	  Order,	  ex	  parte,	  based	  on	  
                                                      the	  declaration	  of	  Agent	  Galioto.	  	  As	  described	  [],	  Agent	  Galioto’s	  declaration	  
                                                      was	  conclusory,	  unsupported	  by	  evidence,	  and	  factually	  inaccurate	  in	  its	  
                                                      description	  of	  Jowdy.	  	  	  Moreover,	  even	  assuming	  Agent	  Galioto	  was	  unaware	  of	  
                                                      the	  correct	  facts	  at	  the	  time	  he	  signed	  his	  declaration,	  he	  made	  no	  effort	  to	  
                                                      advise	  the	  Court	  of	  the	  proper	  facts	  once	  they	  became	  known.”	  
	  
McC’s	  2016	  statements	  to	  the	  Court	  echoed	  the	  surprise	  Kristen	  Peca	  had	  after	  
confronted	  by	  Kenner	  about	  the	  “stole[n]”	  Hawaii	  funds,	  supra	  (that	  were	  never	  
stolen—see	  government-­‐forfeiture-­‐44).	  	  	  Furthermore,	  the	  Court	  should	  
acknowledge	  the	  government	  shocked	  the	  proceedings	  10-­‐28-­‐2020	  by	  declaring	  the	  
government	  never	  charged	  Kenner	  with	  transferring	  the	  Hawaii	  loans	  to	  Jowdy	  
(juxtaposed	  as	  “Mexico”—infra)	  (10-­‐28-­‐2020,	  H'rg	  Tr.37):	  
	  
                                                      [Government]:	  Your	  Honor,	  as	  you’re	  aware,	  the	  crimes	  that	  were	  charged	  did	  
                                                      not	  include	  the	  crime	  involving	  the	  funds	  that	  went	  to	  the	  resort.	  	  	  The	  
                                                      government’s	  investigation	  was	  expansive,	  certainly	  took	  a	  number	  of	  years,	  
                                                      and	  the	  government	  takes	  its	  time…the	  government	  or	  course	  as	  you	  know	  is	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
3	  Kristen	  Peca	  (on	  the	  2012	  recording)	  exhibited	  no	  concerns	  for	  the	  loans	  to	  Jowdy,	  

merely	  alleging	  Kenner	  “stole”	  it	  and	  never	  gave	  the	  known-­‐loans	  to	  Jowdy—yet	  still	  
untrue…	  
	  


	                                                                                                                                                                                                                         6	  
           required	  to	  do	  significant	  investigation	  and	  make	  sure	  that	  its	  position	  is	  
           justified.	  
           	  
           [Court]:	  I	  was	  going	  back	  to	  say	  your	  position	  is	  the	  government	  didn’t	  know	  
           when	  it	  was	  indicting	  the	  case	  that	  money	  had	  been	  diverted	  from	  Hawaii	  to	  
           Mexico	  and	  to	  the	  resort?	  
	  
Jowdy's	  declaration	  tried	  to	  highlight	  another	  Galioto	  factoid	  that	  Kenner	  “stole”	  the	  
Hawaii	  funds	  despite	  their	  forfeiture	  evidence	  confirming	  the	  prejudice	  trial	  
position	  was	  “conclusory,	  unsupported	  by	  evidence,	  and	  factually	  inaccurate”	  
(again)—because	  for	  years,	  Jowdy’s	  cabal	  with	  Galioto	  were	  focused	  on	  the	  same	  
goal:	  make	  Kenner	  the	  scapegoat	  for	  the	  Jowdy	  thefts.	  	  
	  
Jowdy	  espoused	  his	  innocence	  in	  2016,	  bellyaching	  (Ex.	  5	  at	  2)—while	  the	  
government	  did	  nothing	  with	  his	  perjurious	  submission	  (if	  known):	  
	  
              [Jowdy,	  2016	  declaration:	  Ex.	  5]:	  “I	  firmly	  believe,	  however,	  that	  the	  biggest	  
              challenge	  that	  I	  have	  had	  to	  overcome	  has	  been	  the	  nearly	  decade-­‐long	  
              campaign	  orchestrated	  and	  promoted	  by	  the	  defendant,	  Philip	  Kenner	  and	  his	  
              clients	  and	  associates,	  to	  unfairly	  malign	  me,	  sue	  me,	  and	  wrongfully	  accuse	  me	  
              of	  improper	  conduct,	  ranging	  from	  mismanagement	  of	  the	  project	  to	  various	  
              unfounded	  criminal	  and	  civil	  complaints.”	  
	  
But	  they	  did	  know—and	  ignored	  it	  to	  frame	  Kenner's	  indictment	  and	  prosecutorial	  
strategy.	  	  	  The	  government’s	  star-­‐witness,	  John	  Kaiser,	  although	  dealing	  with	  
chronic	  selective	  amnesia	  at	  trial	  about	  Jowdy	  being	  a	  “thief”,	  was	  impeached	  in	  part	  
by	  his	  audio	  recording	  (Tr.1258).	  	  Yet—one	  could	  still	  have	  argued	  that	  the	  
government	  was	  not	  aware	  of	  Constantine's	  surreptitious	  recording	  of	  Kaiser	  calling	  
Jowdy	  a	  “fucking	  thief”	  repeatedly—and	  avoiding	  clear	  Napue	  issues	  before	  this	  
Court—according	  to	  Kaiser’s	  snaking	  testimony.	  
	  
Kaiser	  affirmed—as	  a	  2015	  Jowdy	  employee—that	  he	  still	  did	  not	  believe	  Jowdy	  was	  
a	  “thief”	  (Tr.1230-­‐32,	  1236):	  
              Q.	  So	  when	  you're	  told	  this	  information,	  you	  believed	  that	  Mr.	  Jowdy	  had	  stolen	  
              money?	  
              	  
              A	  [Kaiser]:	  No.	  
…	  
              Q.	  …Would	  it	  be	  your	  testimony	  that	  the	  only	  reason	  you	  thought	  Mr.	  Jowdy	  had	  
              stolen	  or	  misappropriated	  money	  was	  because	  Mr.	  Kenner	  told	  you?	  


	                                                                                                                                    7	  
           	  
           A	  [Kaiser]:	  Yes.	  
	  
But—the	  government	  defense	  finally	  cracked	  (5-­‐years	  later—and	  conveniently	  
post-­‐sentencing)	  when	  Kaiser	  opined	  10-­‐28-­‐2020,	  triggering	  clear	  Brady	  and	  Giglio	  
violations	  by	  the	  government—and	  creating	  the	  exact	  reformative	  issues	  that	  would	  
have	  effected	  the	  trial	  proceedings	  (leaving	  a	  verdict	  lacking	  confidence)	  and	  a	  
sentence	  that	  was	  prejudiced	  by	  known	  perjury	  (Napue	  violations).	  	  Material	  
elements	  of	  the	  case	  have	  clearly	  changed.	  
	  
Kaiser	  explained	  the	  egregious	  Jowdy	  thefts	  to	  the	  Court	  on	  October	  28,	  2020	  (H’rg	  
Tr.47-­‐50):	  	  
              [Kaiser]:	  “And	  I	  was	  treating	  it	  like	  an	  investigation,	  just	  like	  I	  was	  a	  police	  
              officer,	  and	  I	  was	  uncovering	  everything.	  	  And	  then	  I	  go	  to	  the	  government	  and	  
              say	  it’s	  a	  crime	  what's	  going	  down	  there.	  	  	  He's	  stealing	  millions	  of	  dollars.”	  	  
              	  
And	  Kaiser	  confirmed	  he	  	  
              “actually	  audioed,	  videotaped”…”Jowdy	  and	  company,	  including	  his	  attorneys,	  
              Fernando	  Garcia,	  accountant,	  Antonio	  Marques.”	  (Id.)	  
	  
And	  notified	  the	  FBI	  and	  government	  	  
              “in	  2013”	  (Id.).	  	  	  	  	  
              	  
Kaiser's	  2020	  courtroom	  brashness	  overlooked	  he	  was	  impeaching	  his-­‐own	  2015	  
trial	  testimony	  denials	  about	  his	  former	  employer,	  Jowdy	  (Trial	  Tr.1229-­‐30,	  1236	  
[denials],	  impeaching	  recording	  played	  at	  Tr.1258,	  and	  final	  perjury-­‐hedge	  thru	  a	  
word-­‐vomit-­‐like	  reply,	  Tr.1313-­‐14).	  	  	  
	  
By	  the	  time	  the	  government	  responded	  to	  Kenner's	  18	  U.S.C.	  3582(c)(1)(A)	  motion	  
for	  (a)	  a	  reduced	  sentence	  or	  (b)	  home	  confinement	  in	  February	  2021,	  the	  
government	  was	  aware	  of	  the	  reformative	  statements	  made	  3-­‐months	  earlier:	  10-­‐
28-­‐2020.	  	  	  Yet—the	  government	  emphasized,	  notwithstanding	  the	  documented	  
“extraordinary	  and	  compelling”	  issues	  for	  Kenner	  and	  his	  significant	  other	  (See	  
Grissom	  letter—under	  seal):	  
              “Nor	  does	  he	  identify	  anything	  that	  has	  occurred	  since	  sentencing	  that	  s	  of	  such	  
              gravity	  as	  to	  justify	  the	  Court	  sitting	  that	  sentence…”	  (ECF	  No.	  1022	  at	  9)	  
	  
They	  are	  deaf	  and	  grossly	  incorrect.	  
	  
	                                                       	  


	                                                                                                                                          8	  
                                                                                                                                                                                                                                   Remorse…	  
	  
In	  the	  context	  of	  American	  jurisprudence,	  it	  is	  normal	  for	  the	  Court	  to	  show	  
compassion	  at	  sentencing	  for	  criminals	  who	  quickly	  admit	  to	  their	  indictments	  
(guilty	  or	  not)	  and	  beg	  the	  Court’s	  forgiveness	  for	  their	  transgressions;	  more	  likely	  
than	  not	  for	  falling	  under	  a	  dependency	  of	  alcohol	  &/or	  drugs—leading	  to	  their	  
compromised	  decisions.	  	  	  That	  is	  not	  this	  case.	  
	  
Here,	  Kenner	  worked	  tirelessly	  to	  recover	  investment	  funds	  from	  business	  partners	  
since	  2003	  (discussed	  infra)	  who	  did	  wrong	  (like	  Jowdy	  and	  Constantine)—once	  
Kenner,	  himself,	  or	  others	  discovered	  their	  graft.	  	  	  Kenner	  led	  these	  related	  legal	  
efforts	  from	  2006	  thru	  2015—despite	  the	  government's	  allegations	  that	  Kenner	  was	  
eventually	  complicit	  with	  both	  of	  them	  to	  defraud	  his	  investors—opposite	  every	  
documented	  action	  and	  transparent	  disclosure	  for	  years,	  with	  and	  without	  
independent	  counsel	  for	  the	  investors.	  	  	  In	  that	  vein,	  one	  of	  the	  investors’	  
independent	  attorneys,	  Michael	  Stolper,	  acknowledged	  this	  transparency	  to	  the	  
SEC—after	  completing	  24-­‐hours	  of	  Kenner	  SEC	  deposition4—positing	  (Ex.	  6)	  (Bates	  
stamp:	  TR-­‐SEC000426):	  
	  
              [Stolper,	  August	  2011]:	  “The	  only	  thing	  I	  would	  like	  to	  clarify	  was	  that	  I	  think	  
              in	  your	  line	  of	  questioning,	  which	  may	  not	  come	  through	  in	  the	  transcript,	  
              whether	  he	  [Kenner]	  disclosed	  that	  the	  SEC	  has	  sought	  enforcement	  of	  
              subpoenas	  to	  his	  clients.	  	  	  I	  think	  that	  the	  suggestion	  in	  your	  question	  was	  that	  
              it	  was	  something	  negative	  that	  he	  should	  disclose	  to	  his	  clients	  as	  sort	  of	  a	  
              warning	  or	  red	  flag	  to	  his	  clients	  who	  are	  relying	  on	  him.	  
              	  
              And	  I	  think	  that	  the	  conversations	  that	  I	  have	  been	  a	  part	  of,	  without	  
              waving	  privilege,	  and	  also	  my	  own	  view	  of	  SEC’s	  involvement	  in	  this	  whole	  
              Diamante	  del	  Mar,	  et.	  al.	  is	  a	  welcome	  one	  and	  that	  we	  and	  Mr.	  Kenner,	  are	  
              really	  looking	  to	  the	  SEC	  to	  enforce	  the	  securities	  laws	  against	  Mr.	  Jowdy	  and	  
              those	  [Jowdy's	  cabal,	  and	  Constantine]	  who	  did	  wrong	  here.	  	  	  And	  we	  see	  it	  as	  a	  
              welcome	  thing,	  as	  a	  positive	  thing.	  	  
              	  
              So	  the	  tenor	  of	  the	  conversations	  with	  Phil’s	  friends,	  co-­‐investors,	  clients	  is	  that	  
              this	  is	  a	  welcome	  thing	  and	  maybe	  because	  we	  are	  having	  this	  direct	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
4	  The	  SEC	  and	  FBI	  investigations	  were	  triggered	  by	  Jowdy's	  cabal	  and	  predicted	  in	  April	  

2009	  by	  attorney	  Harvey	  and	  sued	  for	  extortion	  (Ex.	  9)	  after	  Harvey's	  October	  2008	  threats	  
failed	  versus	  Kenner	  and	  Kenner	  investors	  (Ex.	  8).	  
	  


	                                                                                                                                                                                                                                                9	  
                   communication	  with	  the	  SEC,	  and	  then	  perhaps	  subsequently	  with	  the	  US	  
                   Attorneys	  Office,	  that	  maybe	  they	  will	  finally	  get	  some	  justice	  out	  of	  this.	  
                   	  
                   And	  I	  know	  I	  have	  said	  that	  off	  the	  record	  with	  you	  and	  I	  just	  wanted	  to	  clarify	  
                   that	  in	  response	  to	  that	  line	  of	  questioning.	  	  	  Just	  a	  point	  of	  information.”	  
	  
Just	  months	  later	  in	  consistent	  context,	  Giuliani’s	  partner	  Stolper	  told	  his	  Eufora	  
clients	  “January	  31,	  2012”	  (Ex.	  7):	  	  
                     [Stolper]:	  “I’ve	  also	  notified	  the	  SEC	  about	  our	  New	  York	  lawsuit	  and	  
                     Constantine’s	  federal	  crimes.	  I	  know	  that	  I’ve	  compressed	  a	  lot	  of	  information	  
                     into	  a	  short	  email.	  Feel	  free	  to	  reach	  out	  to	  me	  if	  you	  would	  like	  more	  detail	  or	  
                     if	  you	  have	  any	  questions.	  Rest	  assured	  that	  I	  will	  not	  let	  this	  guy	  off	  of	  the	  hook	  
                     for	  what	  he’s	  done	  to	  all	  of	  you.	  Michael”	  
	  
The	  simple—yet	  specific	  exculpatory	  submissions—raise	  issue	  after	  issue	  of	  
government-­‐witness	  veracity	  with	  their-­‐own	  inconsistent	  previous	  statements—all	  
contributing	  3553(a)	  factors	  under	  the	  weight	  of	  the	  evidence	  (ECF	  No.	  1006	  at	  9-­‐
33).	  	  	  	  Kenner	  was	  forced	  into	  ProSe	  representation	  based	  on	  three	  consecutive	  CJA	  
counsel’s	  repeated	  refusal	  to	  meet-­‐and-­‐confer	  with	  Kenner	  regarding	  the	  
defendant’s	  desire	  to	  challenge	  evidentiary	  and	  legal	  issues	  in	  the	  instant	  case.	  	  	  
Each	  CJA	  counsel	  claimed	  their	  non-­‐actions	  were	  based	  on	  not	  wanting	  to	  prolong	  
the	  proceedings:	  while	  consistently	  citing	  their	  experienced	  expectations	  of	  a	  “time	  
served	  sentence…but	  not	  more	  than	  5-­‐6	  years”	  and	  clear	  appellate	  issues	  to	  address	  
sooner	  than	  later.	  	  	  	  	  
	  
In	  ProSe—Kenner's	  submissions	  cannot	  be	  considered	  anything	  more	  or	  less	  than	  
private	  counsel	  would	  be	  expected	  to	  advocate	  for	  under	  his	  or	  her	  obligations	  as	  an	  
Officer	  of	  the	  Court.	  	  As	  such—Kenner	  advocated	  vigorously	  with	  empirical	  and	  
exculpatory	  evidence;	  never	  asking	  the	  Court	  to	  weigh	  any	  submission	  based	  on	  
Kenner's	  he-­‐said-­‐she-­‐said	  posture	  to	  challenge	  the	  testimony-­‐only	  prosecution	  of	  
recollections.	  
	  
Chronic	  Traumatic	  Encephalopathy	  (“CTE”):5	  Once	  confirmed	  thru	  social	  media	  
postings	  and	  corroborating	  legal	  research,	  in	  2018	  for	  the	  first	  time,	  Kenner	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
5	  CTE	  is	  Chronic	  Traumatic	  Encephalopathy.	  	  	  The	  primary	  symptoms	  of	  CTE	  have	  been	  

described	  neurological	  experts,	  including	  Dr.	  Anne	  McKee	  at	  Boston	  University’s	  
Neurological	  Center	  as:	  
“CTE,	  a	  catastrophic	  disease	  first	  associated	  with	  boxers	  long	  ago,	  results	  when	  a	  toxic	  protein,	  
Tau,	  accumulates	  in	  the	  brain,	  kills	  brain	  cells,	  and	  leads	  to	  symptoms	  such	  as	  cognitive	  
dysfunction,	  memory	  loss,	  sleeplessness,	  depression,	  diminished	  impulse	  control,	  episodes	  of	  


	                                                                                                                                                                                                                                 10	  
highlighted	  for	  the	  Court	  the	  new	  evidence	  of	  various	  investors’	  CTE	  symptoms	  
(meeting	  the	  Court’s	  ire	  for	  facts	  discoverable	  in	  the	  public	  forum:	  10-­‐5-­‐2020,	  
sentencing	  H'rg	  Tr.77)	  (ECF	  No.	  788	  at	  38-­‐39—et.al.).	  	  But,	  Kenner	  never	  presented	  
CTE	  evidence	  until	  long-­‐after	  the	  government	  first-­‐raised	  it	  in	  their	  January	  18,	  
2017	  “confusion,	  mistake,	  or	  faulty	  memory”	  justification	  of	  documented	  
inconsistencies	  by	  their	  witnesses	  at	  trial	  (ECF	  No.	  440	  at	  16)—the	  exact	  and	  
scientifically	  documented	  symptoms	  of	  CTE.	  	  	  Kenner	  first	  discussed	  the	  turning-­‐
point	  issue	  19-­‐months	  post-­‐trial;6	  more	  than	  13	  months	  past	  when	  the	  Court’s	  
“practice	  usually	  is	  for	  the	  sentencing	  to	  take	  place	  six	  months	  or	  so	  after	  the	  trial”.7	  	  	  
Most	  significant	  is	  the	  government	  never	  argued	  their	  witnesses	  testimonies	  were	  
truthful,	  just	  inconsistent	  based	  on	  stupefaction	  or	  other	  factors.	  
	  
                                        Remorse	  was	  defined	  differently	  here…	  
	  
Kenner	  exemplified	  it	  with	  his	  willingness	  to	  keep	  fighting	  with	  Jowdy	  and	  company	  
under	  threats	  from	  Galioto	  and	  Jowdy's	  attorneys	  to	  serve	  prison	  time	  if	  Kenner	  
opposed	  Jowdy	  on	  behalf	  of	  himself	  and	  his	  investors.	  	  In	  May	  2007,	  shortly	  after	  
discovering	  the	  joint,	  Jowdy,	  Lehman	  Brothers	  embezzlement	  plans	  (separately	  and	  
collectively)	  and	  confronting	  all	  of	  the	  guilty	  parties,	  Jowdy's	  attorney,	  Najam,	  sent	  
an	  email	  to	  Jowdy	  highlighting	  Kenner's	  adversity	  to	  their	  bribes:	  “The	  last	  thing	  you	  
need	  is	  a	  conflict	  situation	  with	  another	  partner”	  (Ex.	  10).	  	  	  Years	  later	  and	  even	  after	  
Kenner's	  2010	  Mexico	  jailhouse	  near-­‐death	  torture	  of	  3-­‐4	  days—and	  the	  
subsequent	  murder	  of	  the	  investors	  Mexico	  attorney	  who	  rescued	  Kenner,	  Kenner	  
returned	  a	  dozen	  more	  times	  to	  Mexico	  (mostly	  under	  Mexico	  federal	  protection	  
and	  private	  security)	  to	  file	  criminal	  litigation	  and	  solve	  the	  Jowdy	  loan	  thefts	  and	  
resort	  budget	  embezzlements	  (with	  Lehman	  Brothers	  and	  eventually	  Danske	  Bank	  
complicity).	  	  	  	  Jowdy’s	  (2011-­‐17)	  co-­‐conspirator,	  Kaiser,	  corroborated	  Kenner's	  
decade-­‐long	  verifications	  and	  re-­‐exposed	  this	  for	  the	  first	  time	  publically	  as	  an	  
insider	  in	  his	  February	  2019	  letter	  (ECF	  No.	  628)—and	  astoundingly	  post-­‐sentencing	  
on	  10-­‐28-­‐2020.	  	  	  Kaiser	  announced	  that	  he	  exposed	  the	  Jowdy	  crimes	  “in	  2013”	  to	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
anger,	  and	  dementia,	  among	  others.	  Until	  recently,	  CTE	  could	  only	  be	  confirmed	  through	  an	  
autopsy.	  Tau	  proteins	  are	  released	  whenever	  concussion	  occurs.”	  
	  
6	  Kenner	  raised	  the	  CTE	  issues	  to	  trial	  counsel	  in	  2014	  (pretrial)—including	  referencing	  

necessary	  communication	  with	  Dr.	  Ann	  McKee	  as	  a	  memory	  expert.	  	  It	  was	  ignored.	  
	  
7	  The	  government	  defended	  their	  witnesses,	  relying	  on	  opinion	  that:	  “[a]	  witness	  perjures	  

herself	  when	  ‘she	  gives	  false	  testimony	  concerning	  a	  material	  matter	  with	  the	  willful	  intent	  
to	  provide	  false	  testimony,	  rather	  than	  as	  a	  result	  of	  confusion,	  mistake,	  or	  faulty	  memory.’”	  
United	  States	  v.	  Dunnigan,	  507	  U.S.	  87,	  94	  (1993).	  
	  


	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         11	  
the	  FBI/government.	  	  How	  were	  Kaiser's	  “2013”	  corroborations	  of	  Kenner	  then-­‐six	  
years	  of	  exposés	  about	  Jowdy	  crimes	  not	  enough	  to	  draw	  federal	  attention	  to	  
Jowdy?	  	  	  Why	  was	  the	  government/FBI	  not	  interest	  in	  the	  Jowdy	  criminality	  while	  
knowing	  the	  assertions	  about	  Kenner	  at	  trial	  (Tr.31—et.al.)	  were	  falsely	  based?	  	  
Their	  star-­‐witness	  and	  Jowdy	  insider	  confirmed	  it—thus	  not	  ridiculous.	  
	  
Note:	  Kristen	  Peca	  commiserated	  with	  Kenner	  during	  her	  2012	  FBI	  recordings	  
about	  Kenner’s	  jailhouse	  beating,	  the	  murdered	  attorney—and	  the	  unpaid	  Jowdy	  
loan	  angst	  by	  her	  husband	  and	  the	  “other	  guys”:8	  
	  
             [Kristen	  Peca]:	  “…maybe	  that	  golf	  guy	  [Gaudet]	  told	  Michael	  about	  you	  being	  
             in	  jail	  and	  them	  hurting	  you	  –	  and…and	  the	  attorney	  guy	  getting	  killed.	  	  Its	  too	  
             scary.	  	  	  Michael	  and	  I	  can’t	  thank	  you	  enough	  for	  keeping	  the	  fight	  going	  after	  
             the	  jail	  thing	  and	  the	  attorney	  but	  -­‐-­‐	  I	  just	  want	  this	  to	  be	  over	  no	  matter	  what	  
             it	  takes.	  	  	  I	  know	  how	  mad	  Michael	  and	  the	  other	  guys	  are	  with	  Jowdy	  for	  not	  
             paying	  the	  loans	  back.	  	  	  Who	  does	  that??”	  
	  
Perhaps—Kenner's	  “remorse”	  (per	  government	  definition)	  should	  have	  been	  to	  
ignore	  the	  truth	  of	  history	  thru	  empirical	  and	  exculpatory	  records	  submitted	  to	  the	  
Court,	  fall	  on	  the	  sword	  of	  guilt	  thru	  false	  assents	  to	  this	  Court,	  and	  cry	  a	  river	  of	  
crocodile	  tears	  to	  satisfy	  the	  grave	  burden	  of	  forever	  guilt	  Kenner	  will	  not	  outlive;	  
only	  sedated	  by	  a	  future	  drug	  &/or	  alcohol	  addiction.	  	  	  It	  bears	  no	  merit.	  
	  
In	  contrast	  to	  a	  conspiracy-­‐man,	  Kenner's	  immediate	  actions	  were	  to	  expose	  
Jowdy's	  non-­‐payment	  and	  embezzlement	  plan	  and	  sue	  him	  immediately.	  	  	  The	  
lawsuits	  began	  in	  2007	  (in	  Mexico)	  and	  continued	  in	  the	  USA	  starting	  in	  2008	  
(Nevada,	  Arizona,	  and	  California)	  with	  the	  full	  knowledge	  and	  Plaintiff	  status	  of	  the	  
investors	  (ironically	  continuing	  in	  Delaware	  in	  2014—after	  the	  Kenner	  indictment	  
and	  in	  Mexico	  thru	  2015).9	  	  Separately	  on	  behalf	  of	  the	  similar	  investors,	  Kenner	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
8	  In	  5-­‐recorded	  hours	  for	  the	  FBI	  in	  2012,	  Kristen	  Peca	  never	  once	  mentioned	  a	  concern	  for	  

Kenner	  “hiding	  in	  a	  cave”	  (Tr.712)—or	  not	  being	  able	  to	  find	  Kenner	  at	  any	  point	  in	  time;	  
notwithstanding	  the	  years	  she	  described	  (2009-­‐2010)	  has	  over	  1,200	  texts	  between	  
Michael	  Peca	  and	  Kenner,	  over	  100	  emails,	  6	  face-­‐to-­‐face	  meetings	  between	  Michael	  Peca	  
and	  Kenner,	  September	  2009	  vacation	  plans	  at	  Kenner's	  Arizona	  home,	  a	  January	  2010	  
California	  mediation	  with	  Jowdy	  with	  Michael	  Peca	  and	  Kenner	  present,	  and	  a	  10-­‐day	  multi-­‐
visit	  stay	  in	  Vancouver	  Canada	  during	  the	  February	  2010	  Olympics	  (all	  empirically	  
documented)—but	  Kristen	  Peca	  could	  not	  find	  Kenner?!?	  (all	  in	  Rule	  16	  production)	  
	  
9	  Galioto	  arrested	  a	  individual	  for	  obstruction	  of	  justice	  to	  stop	  the	  Mexico	  litigation	  in	  2015	  

versus	  Jowdy,	  brought	  by	  Norstrom	  (ECF	  No.	  668	  at	  21),	  Murray	  and	  others.	  	  Norstrom's	  
2015	  Mexico	  affidavit,	  similar	  to	  Murray’s,	  affirmed:	  


	                                                                                                                                                                                                                                 12	  
cooperated	  immediately	  with	  the	  Giuliani/Stolper	  investigation	  of	  Constantine	  and	  
Eufora	  in	  2010.	  	  	  
	  
These	  are	  the	  distinctive	  characteristics	  of	  a	  leader	  who	  cared	  enough	  to	  lead	  legal	  
efforts	  against	  business	  partners	  whose	  private-­‐equity	  deals	  had	  gone	  horribly	  
wrong	  (juxtapose	  the	  legal	  efforts	  as	  remorse).	  	  	  The	  government	  has	  described	  (and	  
perhaps	  adopted	  by	  the	  Court)	  Kenner	  as	  a	  person	  who	  one	  would	  believe	  actually	  
stole	  the	  $14	  million	  (or	  whatever	  new	  amount	  of	  the	  day	  they	  are	  now	  
proposing)10,	  dissipated	  the	  funds	  on	  personal	  lifestyle	  rubbish,	  and	  begged	  for	  
forgiveness	  once	  caught	  for	  the	  traceable	  criminal	  acts.	  	  None	  of	  the	  typical	  
stigmatisms	  occurred	  here.	  
	  
	  
                                                   Legal	  framework…	  
	  
         Show	   me	   a	   businessman	   and	   I	   will	   find	   you	   a	   crime.	   	   	   Former	   U.S.	  
         Attorney	  for	  the	  State	  of	  Utah,	  Brett	  Tolman,	  used	  to	  boast,	  “Give	   me	   the	  
         executives	  of	  any	  company	  and	  I	  could	  prosecute	  them	  for	  a	  federal	  crime”.	  
	  


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
                           “Hawaii	  loan:	  
                           In	  late	  2004,	  Jowdy	  approached	  my	  Business	  Manager	  [Kenner]	  and	  asked	  if	  a	  group	  of	  
                           investors	  including	  me	  from	  Hawaii	  would	  lend	  him	  some	  bridge	  funding	  personally	  until	  
                           he	  could	  get	  either	  the	  current	  Diamante	  del	  Mar	  project	  funded	  in	  2004	  with	  development	  
                           money	  and/or	  a	  project	  in	  Cabo	  san	  Lucas	  which	  several	  were	  pending	  at	  the	  time	  funded	  
                           with	  a	  purchase	  and	  development	  loan.	  
                           	  
                           As	  a	  group,	  we	  agreed	  to	  lend	  him	  funds	  at	  a	  15%	  interest	  rate.	  	  	  Jowdy	  signed	  an	  official	  
                           loan	  agreement	  with	  us	  in	  December	  of	  2004.	  	  	  Although,	  Jowdy	  received	  over	  $7,000,000	  
                           directly	  from	  us	  via	  wire	  transfer	  and	  repaid	  over	  $2,000,000	  from	  December	  2004	  to	  April	  
                           2006,	  he	  later	  claimed	  that	  the	  funds	  were	  “not	  loans”	  but	  rather	  investments	  from	  our	  
                           group	  of	  lenders	  after	  he	  was	  sued	  in	  the	  USA	  for	  not	  repaying	  the	  loans.	  	  	  In	  2010,	  Jowdy	  
                           finally	  confessed	  that	  the	  funds	  he	  received	  from	  our	  lending	  group	  were	  actually	  loans	  
                           and	  not	  the	  ‘investments’	  he	  declared	  as	  his	  defense	  in	  the	  case.	  	  Jowdy's	  own	  NY	  
                           attorney,	  Tom	  Harvey,	  actually	  threatened	  my	  Business	  Manager	  [Kenner]	  alleging	  
                           that	  he	  [Kenner]	  stole	  the	  funds	  that	  Jowdy	  actually	  received.	  	  	  Those	  funds	  remain	  
                           unpaid	  of	  which	  about	  $1,700,000	  in	  principle	  still	  outstanding	  is	  mine.”	  
	  
10	  Shorty	  after	  Kenner's	  2013	  indictment	  and	  arrest,	  Berard	  was	  quoted	  in	  the	  NY	  Daily	  

News	  by	  Jowdy's	  pay-­‐for-­‐play	  reporters	  that	  the	  Kenner	  embezzlements	  according	  to	  
Berard	  and	  the	  FBI	  could	  run	  as	  high	  as	  $80	  million—perhaps	  to	  preemptively	  prejudice	  a	  
future	  NY	  jury.	  
	  


	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         13	  
As	  the	  Court	  is	  aware,	  cases	  can	  be	  found	  to	  support	  literally	  any	  legal	  position	  in	  
this	  over	  litigated	  environment.	  	  	  Even	  though	  the	  Compassionate	  Release	  options	  
are	  in	  the	  Court’s	  hands	  (release	  to	  home	  confinement—or	  a	  modified,	  reduction	  of	  
sentence	  for	  extraordinary	  circumstances:	  compensating	  for	  the	  unforeseeable	  and	  
punitive	  solitary	  confinement	  period	  after	  10-­‐5-­‐2020),	  the	  government	  cites	  the	  
BOP	  Program	  Statement	  5050.50;	  noting	  the	  “limit	  [of]	  compassionate	  relief	  to	  cases	  
of	  serious	  illness	  or	  impairment…or	  need	  to	  care	  for	  a	  child,	  spouse,	  or	  registered	  
partner.”	  	  Assuming	  some	  of	  the	  BOP	  guidance	  is	  considered	  or	  parallels	  the	  Court’s	  
analysis,	  see	  SEALED	  letter	  from	  Marlene	  Grissom.	  	  	  	  
	  
With	  respect	  to	  the	  request	  for	  a	  sentence	  reduction	  (either	  home	  confinement	  or	  
reduction	  of	  remaining	  time	  based	  on	  the	  confluence	  of	  events	  not	  foreseen	  by	  the	  
Court	  at	  the	  time	  of	  sentencing)—Kenner	  specifically	  identified	  these	  issues,	  while	  
the	  government	  proposes	  that	  no	  “extraordinary	  and	  compelling”	  reasons	  exist.	  	  	  
They	  are	  wrong.	  
	  
Denial	  of	  request:	  As	  example,	  the	  government	  cites	  United	  States	  v.	  Stitsky,	  No.	  06-­‐
CR-­‐357	  (KMW),	  2020	  WL	  7488065,	  at	  *2-­‐3	  &	  n.4	  (SDNY	  December	  14,	  2020).	  	  	  Judge	  
Woods	  denied	  release	  for	  an	  inmate	  who	  served	  less	  than	  15%	  of	  the	  sentence	  
imposed	  (referencing	  a	  sentence	  of	  85	  years).	  	  	  In	  contradiction,	  Kenner	  practically	  
served	  15%	  of	  his	  ultimate	  sentence	  by	  the	  end	  of	  his	  2015	  trial	  (nearly	  6-­‐years	  
ago).	  	  Yet—Kenner	  has	  remained	  in	  the	  short-­‐term,	  maximum	  security,	  detention	  
conditions	  for	  the	  subsequent	  70	  months	  (to-­‐date)	  as	  a	  LOW	  RISK	  detainee,	  and	  no	  
disciplinary	  issues.	  	  	  Contrast	  that	  with	  the	  average	  detainee	  who	  goes	  to	  trial	  and	  
the	  sentencing	  “practice	  usually	  is	  for	  the	  sentencing	  to	  take	  place	  six	  months	  or	  so	  
after	  the	  trial”	  (10-­‐5-­‐2020,	  Sentencing	  H'rg	  Tr.32),	  noting	  the	  Court	  “wasn’t	  blaming	  
[Kenner]	  for	  the	  delay”	  (Id.	  at	  104).	  
	  
Ultimately,	  the	  Court	  posited	  sentence	  day,	  “I	  have	  also	  considered	  the	  need	  to	  avoid	  
unwarranted	  sentencing	  disparities	  among	  similarly	  situated	  defendants”	  (Id.	  at	  95);	  
while	  imposing	  a	  sentence	  of	  7.5	  years	  less	  to	  co-­‐defendant,	  Constantine,	  with	  a	  
greater	  criminal	  history	  (Kenner	  having	  zero)	  and	  Constantine's	  receipt	  of	  over	  90%	  
of	  the	  alleged	  “proceeds”	  traced	  to	  the	  instant	  allegations	  (typically	  afforded	  to	  the	  
leader	  of	  the	  conspiracy,	  discussed	  infra	  in	  3553(a)	  factors;	  see	  Osmanson).	  	  	  	  
Following	  the	  direction,	  and	  words,	  of	  the	  Court	  during	  Kenner's	  sentencing,	  the	  
government	  reasoned	  that	  Constantine's	  sentence	  should	  be	  commensurate	  with	  
Kenner's	  204	  months	  (or	  as	  close	  as	  his	  guidelines	  would	  permit).	  	  	  The	  government	  
also	  quoted	  “the	  need	  to	  avoid	  unwarranted	  sentence	  disparities	  among	  defendants	  
with	  similar	  records	  who	  have	  been	  found	  guilty	  of	  similar	  conduct.”	  18	  U.S.C.	  §	  
3553(a)(6).	  (ECF	  No.	  946	  at	  3).	  	  This	  did	  not	  occur,	  in	  fact,	  while	  Kenner	  was	  subject	  


	                                                                                                                                   14	  
to	  the	  “Third	  World”	  lockdown	  conditions	  at	  MDC	  (141	  days	  of	  solitary	  
confinement—notwithstanding	  the	  ongoing	  23.5	  hour	  lockdowns/per	  day,	  since),	  
Constantine	  was	  permitted	  to	  self-­‐surrender	  at	  a	  minimum-­‐security	  facility.	  	  No	  
greater	  contradiction	  of	  sentence	  could	  be	  imaginable	  (perhaps).	  	  The	  government	  
even	  highlighted	  that	  “Constantine	  cannot	  argue	  any	  basis	  for	  mitigation	  at	  
sentencing	  due	  to	  conditions	  of	  confinement”	  (Id.	  at	  5)—further	  highlighting	  the	  
disparate	  sentences.	  
	  
Granting	  of	  request:	  Granting	  compassionate	  release	  in	  United	  States	  v.	  Vondette,	  No.	  
97-­‐CR-­‐1010,	  2007	  U.S.	  Dist.	  LEXIS	  27627,	  2007	  WL	  1120432,	  at	  *1	  (EDNY	  April	  13,	  
2007)	  (Platt,	  J.)	  aff’d,	  351	  F.	  App’x	  502	  (2d	  Cir	  2009),	  the	  Vondette	  Court	  noted	  the	  
defendant	  was	  convicted	  and	  sentenced	  for	  his	  direct	  involvement	  in	  “one	  of	  the	  
world’s	  largest	  drug	  smuggling	  enterprises”	  having	  a	  street	  value	  of	  at	  least	  eighteen	  
million	  dollars	  ($18,000,000).”	  	  	  The	  Court	  opined	  that	  “	  It	  is	  thus	  true	  that	  the	  
‘severity	  of	  the	  [Defendants]	  conduct	  remains	  unchanged;’	  however,	  the	  
‘environment	  where	  [he]	  is	  serving	  his	  sentence’	  has	  certainly	  changed.”	  	  United	  
States	  v.	  Zuckerman,	  451	  F.	  Supp.	  3d	  329,	  336	  (SDNY	  2020)	  (“When	  the	  Court	  
Sentenced	  [defendant],	  the	  Court	  did	  not	  intend	  for	  that	  sentence	  to	  ‘include	  
incurring	  a	  great	  and	  unforeseen	  risk	  of	  illness	  or	  death’	  brought	  on	  by	  a	  global	  
pandemic.”	  (quoting	  United	  States	  v.	  Rodriguez,	  No.	  03-­‐CR-­‐0271,	  451	  F.	  Supp.	  3d	  
392,	  407	  (ED	  Pa.	  Apr.	  1,	  2020))).	  
	  
In	  United	  States	  v.	  MacFarlane,	  438	  F.	  Supp.	  3d	  125;	  2020	  U.S.	  Dist.	  LEXIS	  65509	  
(April	  14,	  2020),	  Judge	  Gorton	  reduced	  the	  sentence	  to	  time	  served	  while	  opining,	  
“two-­‐week	  confinement	  in	  solitary	  quarantine	  in	  a	  higher	  security	  facility	  is	  the	  
equivalent	  of	  two	  months	  in	  a	  Camp.”	  	  	  Here,	  Kenner	  endured	  141	  days	  (20	  weeks	  
and	  1	  day),	  immediately	  following	  sentencing	  before	  re-­‐entering	  the	  institution-­‐
wide	  30-­‐minute/per	  day	  regimen	  for	  family	  communication	  (emails	  and	  phone	  
calls),	  recreation	  (exercise),	  and	  shower—all	  in	  30	  minutes	  (Ex.	  2).	  
	  
The	  Court	  is	  virtually	  unfettered	  with	  legal	  precedent	  to	  support	  its	  decisions	  
(either	  way),	  highlighting	  the	  crucial	  need	  to	  consider	  every	  changing	  element	  here,	  
including	  but	  not	  limited	  to:	  	  
       (1) Kaiser's	  post-­‐sentencing	  reformative	  proffer	  (10-­‐28-­‐2020);	  	  
       (2) The	  government’s	  stunning	  affirmation	  of	  the	  indictment	  non-­‐issues	  (10-­‐28-­‐
              2020—post-­‐sentencing);	  	  
       (3) The	  inarguable	  empirical	  and	  exculpatory	  evidence	  Kenner	  provided	  the	  
              Court	  in	  contradiction	  to	  the	  government's	  testimony-­‐only	  prosecution—
              based	  on	  “confusion,	  mistake,	  or	  faulty	  memory”	  (ECF	  No.	  440	  at	  16);	  and	  	  



	                                                                                                                               15	  
       (4) The	  18	  U.S.C.	  3582(c)(1)(A)	  factors	  which	  Kenner	  personally	  satisfies	  and	  
           those	  of	  his	  significant	  other	  of	  nearly	  15	  years.	  
	  
	  
                                                        3553(a)	  factors…	  
	  
As	  Judge	  Gorton	  found	  in	  MacFarlane,	  supra,	  the	  Court	  should	  find	  that	  	  
              in	  light	  of	  1)	  the	  COVID-­‐19	  pandemic	  and	  the	  national	  emergency	  declared	  by	  
              the	  President	  of	  the	  United	  States;	  2)	  the	  particular	  risk	  of	  infection	  and	  
              transmission	  risk	  in	  penitentiary	  [maximum	  security]	  facilities;	  3)	  the	  fact	  
              that	  the	  defendant	  is	  a	  non-­‐violent	  first-­‐time	  offender	  who	  does	  not	  pose	  a	  
              danger	  to	  the	  community;	  and	  4)	  the	  fact	  that	  he	  has	  been	  subject	  to	  a	  
              quarantine	  in	  solitary	  confinement	  at	  a	  high	  security	  facility,	  there	  exists	  
              extraordinary	  and	  compelling	  circumstances	  which	  warrant	  a	  reduction	  in	  
              sentence	  [not	  foreseeable	  at	  the	  time	  of	  sentencing].	  
	  
In	  contrast	  to	  Kenner's	  unduly	  harsh	  conditions	  that	  violate	  the	  Due	  Process	  Clause	  
of	  the	  Fourteenth	  Amendment,	  the	  government	  advocates	  for	  the	  BOP’s	  (specifically	  
at	  MDC)	  “mitigation	  protocols”,	  citing	  “Each	  of	  his	  tests	  has	  been	  negative—anecdotal	  
evidence	  that	  the	  BOP’s	  mitigation	  protocols	  at	  MDC	  have	  been	  effective	  as	  applied	  to	  
the	  defendant”	  (ECF	  No.	  1022	  at	  7).	  	  	  Perhaps,	  if	  the	  Court	  is	  conned	  by	  these	  
irrational	  presumptions,	  on	  appeal	  the	  government	  could	  seek	  that	  Kenner	  serve	  the	  
remaining	  time	  of	  incarceration	  in	  solitary	  confinement	  to	  “anecdotal[ly]”	  avoid	  the	  
COVID-­‐19	  virus	  that	  still	  infected	  80%	  of	  the	  detainees	  during	  the	  same	  “mitigation	  
protocols”	  and	  led	  to	  the	  death	  of	  detainee	  Segarra	  (Ex.	  1)	  and	  others.	  	  Perhaps	  the	  
“ZOMBIE	  OUTBREAK”	  sign	  was	  not	  strategically	  placed	  in	  Segarra’s	  unit?	  (Ex.	  3)	  
	  
Leadership:	  In	  United	  States	  v.	  Osmanson,	  related	  to	  leadership	  and	  culpability,	  the	  
Second	  Circuit	  referenced	  activity	  by	  a	  potential	  leader	  from	  Osmanson’s	  court	  
records,	  the	  exact	  opposite	  than	  what	  Kenner	  exhibited,	  when	  the	  Court	  remarked:	  	  
              “So,	  again,	  I	  feel	  that	  it’s	  a	  close	  question	  but	  I	  think	  that	  Mr.	  Osmanson	  was	  
              the	  center	  of	  the	  fraud	  scheme,	  that	  he	  recruited	  other	  professional	  who	  
              acted	  in	  concert	  with	  him,	  that	  they	  were	  licensed	  professionals	  who	  
              committed	  criminal	  or	  certainly	  unethical	  acts	  to	  increase	  their	  joint	  
              profits.	  	  	  I	  feel	  that	  they	  were	  joint	  conspirators	  with	  him.”	  (United	  States	  v.	  
              Osmanson,	  2014	  U.S.	  Dist.	  LEXIS	  156247,	  at	  165:20-­‐	  166:1)	  
	  
Nevertheless,	  the	  Osmanson	  Court	  opined	  it	  to	  be	  a	  “[v]ery	  close”	  question,	  but	  
elected	  not	  to	  impose	  the	  four-­‐level	  enhancement.	  	  	  	  For	  Kenner,	  there	  were	  no	  
recruited	  professionals	  (FINRA	  governed	  or	  otherwise)—criminally	  culpable	  in	  the	  


	                                                                                                                                      16	  
allegations,	  and	  nothing	  Kenner	  did	  increased	  his	  profits	  considering	  there	  were	  no	  
accountable	  ill-­‐gotten	  gains—the	  ultimate	  fruits	  of	  the	  crime.	  	  	  Less	  than	  $280,000	  
loan	  repayments	  resulting	  from	  Gaarn	  and	  Constantine’s	  2008-­‐09	  Eufora	  private	  
stock	  sales	  were	  “proceeds”	  traced	  to	  Kenner	  (arguably	  legal—and	  thoroughly	  
vetted	  by	  the	  investors	  attorneys)11	  (ECF	  No.	  815	  at	  32-­‐34),	  contrary	  to	  the	  
government's	  allegations	  of	  upwards	  of	  $80	  million	  in	  frauds	  “for	  Kenner's	  benefit”.	  
	  
Ultimately,	  even	  with	  Constantine's	  involvement	  in	  some	  alleged	  secret	  scheme,	  the	  
probation	  and	  government	  fail	  to	  explain	  that	  there	  was	  adequate	  evidence	  that	  
Kenner	  exercised	  “control”	  over	  Constantine	  or	  was	  responsible	  for	  organizing	  
Constantine	  in	  carrying	  out	  a	  crime.	  
	  
As	  such	  in	  Rajrajratnam,	  the	  Second	  Circuit	  has	  held	  that	  persons	  cannot	  “be	  
considered	  ‘participants’	  within	  the	  above	  guidelines	  definition	  of	  that	  term	  where	  
there	  is	  no	  indication	  in	  the	  record	  that	  they	  would	  be	  criminally	  liable.”	  	  United	  
States	  v.	  Ware,	  577	  F.3d	  at	  453.	  	  	  It	  follows	  from	  the	  definition	  of	  a	  participant	  as	  
someone	  criminally	  liable	  that	  “[i]n	  assessing	  whether	  a	  criminal	  activity	  ‘involved	  
five	  or	  more	  participants,’	  only	  knowing	  participant	  are	  included.”	  United	  States	  v.	  
Paccione,	  202	  F.3d	  622,	  625	  (2d	  Cir	  2000).	  
	  
Kenner's	  role	  (if	  any)	  is	  clearly	  similar	  with	  argument	  in	  United	  States	  v.	  Holden,	  
2018	  WL	  3580122	  -­‐-­‐	  United	  States	  Court	  of	  Appeals,	  Ninth	  Circuit	  (No.	  16-­‐30186	  -­‐-­‐	  
Argued	  and	  Submitted	  June	  8,	  2018—Portland,	  Oregon	  -­‐-­‐	  Filed	  July	  26,	  2018)	  where	  
“Defendant	  [Holden]	  did	  not	  exercise	  sufficient	  control	  or	  organizational	  authority	  
over	  co-­‐conspirator	  to	  qualify	  for…’organizer’	  sentencing	  enhancement	  to	  his	  
sentence	  for	  mail	  and	  wire	  fraud,	  conspiracy	  to	  commit	  mail	  and	  wire	  fraud,	  and	  
money	  laundering,	  where	  co-­‐conspirator	  was	  only	  other	  participant	  in	  
conspiracy	  to	  defraud	  investors	  in	  refinery	  project,	  co-­‐conspirators	  were	  co-­‐
equal	  conspirators	  [if	  at	  all	  in	  the	  instant	  case],	  joint	  venture	  agreement	  between	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
11	  The	  government	  was	  aware	  that	  Gaarn	  proffered	  to	  the	  FBI	  in	  2012	  that	  he	  received	  over	  

$200,000	  in	  loans	  from	  Kenner	  and	  repaid	  him	  Kenner	  a	  portion	  of	  the	  personal	  loans	  
(3500-­‐TG-­‐1-­‐r	  at	  3-­‐4).	  	  	  Gaarn's	  stipulated	  banking	  records	  verify	  that	  the	  only	  wire	  transfers	  
he	  ever	  made	  to	  Kenner	  are	  derived	  from	  the	  proceeds	  Gaarn	  received	  from	  selling	  his	  
Eufora	  private	  stock—none	  other.	  	  
	  
So,	  despite	  Gaarn's	  trial	  testimony	  that	  his	  sales	  and	  the	  transfers	  to	  Kenner	  were	  not	  
related	  to	  his	  previous	  loans	  (Tr.2581—also	  failing	  to	  recall	  his	  FBI	  proffer,	  per	  the	  FBI	  raw	  
notes	  presented	  to	  him:	  Tr.2582),	  adequate	  preparation	  by	  trial	  counsel,	  with	  a	  forensic	  
accounting	  of	  Gaarn’s	  banking	  records,	  would	  have	  exposed	  Gaarn's	  inconsistent	  previous	  
statements—and	  eliminated	  any	  other	  possibility	  (then	  or	  now).	  
	  


	                                                                                                                                                                                                                                 17	  
defendant	  and	  co-­‐conspirator	  specified	  that	  their	  companies	  would	  split	  profits	  
from	  project	  evenly,	  and	  defendant’s	  instructions	  to	  co-­‐conspirator	  for	  sending	  
investors’	  funds	  to	  defendant’s	  accounts	  was	  more	  akin	  to	  facilitation	  than	  
organization.”	  
	  
Note:	  Kenner	  never	  benefitted	  from	  the	  Hawaii	  consulting	  payments	  to	  Constantine,	  
nor	  the	  2004-­‐06	  Hawaii	  Jowdy	  loans	  (actually	  contributing	  personal	  capital	  himself	  
to	  the	  transactions—further	  defying	  the	  premise	  of	  the	  transactions’	  illegality).	  	  	  	  
Kenner	  played	  a	  smaller	  role	  than	  the	  Holden	  Court’s	  description—who	  was	  
documented	  to	  split	  profits…yet,	  Holden	  was	  not	  deemed	  a	  leader	  for	  
enhancements—highlighting	  a	  seriousness	  of	  the	  offense	  characteristic	  absent	  in	  
the	  instant	  case.	  
	  
Coupled	  with	  the	  empirical	  and	  exculpatory	  records	  previously	  presented	  (ECF	  No.	  
1006	  at	  9-­‐33—et.al.),	  merely	  offered	  to	  mitigate	  the	  Court’s	  distorted	  impression	  
from	  years	  of	  misleading	  government	  rhetoric	  and	  constant	  avoidance	  of	  Kenner's	  
submissions:	  avoiding	  the	  empirical	  and	  exculpatory	  challenges	  at	  every	  cost—the	  
reality	  is	  that	  at	  every	  turn	  (without	  exceptions),	  Kenner	  was	  the	  leader;	  but	  just	  
the	  kind	  investors	  want.	  	  	  
	  
Kenner	  acted	  exactly	  as	  the	  Business	  Manager	  the	  investors	  expected	  and	  
repeatedly	  led	  legal	  recovery	  efforts	  with	  independent	  counsel	  for	  every	  passive,	  
private-­‐equity	  transaction	  where	  wrongdoing	  occurred	  (the	  Jowdy	  and	  Constantine	  
issues;	  only	  relevant	  here—while	  several	  other	  litigations	  versus	  private-­‐equity	  
scandalmongers	  occurred).	  	  	  	  
• Perhaps—unaware	  to	  the	  Court,	  in	  2003	  Kenner	  risked	  his	  Business	  
       Management	  career	  by	  suing	  his	  former	  employer,	  Assante	  Asset	  Management	  (a	  
       subsidiary	  of	  a	  billion	  dollar	  Canadian	  publically	  traded	  firm—with	  endless	  legal	  
       resources),	  for	  stealing	  from	  his	  same	  investors	  thru	  a	  ghosted	  mutual	  fund	  
       schemes.	  	  	  To	  force	  a	  settlement,	  Kenner	  walked	  away	  from	  millions	  owed	  to	  him	  
       by	  Assante	  to	  effectuate	  a	  similar	  litigious	  strategy	  versus	  wrongdoers:	  a	  client-­‐
       first	  protective	  stance.	  	  	  Assante	  settled	  out-­‐of-­‐court	  with	  Kenner	  and	  the	  
       investors	  were	  all	  released	  from	  their	  agreements—saving	  the	  investors	  millions	  
       in	  illegal	  ghost	  fees	  that	  Kenner	  discovered	  and	  exposed.	  	  	  That	  is	  the	  epitome	  of	  
       a	  leader.	  
	  
	  
	                                                 	  




	                                                                                                                                   18	  
                                                 The	  government's	  response	  lacks	  veracity…	  
                                                                                   	  
                             (Wasting	  argument	  on	  un-­‐related	  medical	  issues	  [ECF	  No.	  1022	  at	  7]:	  clearly	  in	  
                               contradiction	  to	  reality	  of	  the	  Pandemic	  and	  MDC	  medical	  shortcomings)	  
	  
During	  a	  NYC	  red	  zone	  alert	  period	  and	  24/7	  MDC	  lockdown	  with	  MDC	  COVID-­‐19	  
rates	  at	  80%	  institution-­‐wide,	  MDC	  medical	  staff	  attempted	  to	  escort	  Kenner	  to	  a	  
Manhattan	  ENT	  specialist	  to	  “tune	  Kenner's	  hearing	  aids”	  (for	  the	  3rd	  time	  in	  the	  last	  
3	  years).	  	  	  Kenner	  has	  never	  been	  issued	  the	  hearing	  aids,	  in	  the	  first	  instance—so	  
what	  would	  be	  tuned?12	  	  	  	  
	  
After	  Kenner’s	  face-­‐to-­‐face	  meeting	  with	  the	  head	  of	  MDC	  medical,	  1-­‐27-­‐2021,	  Bruce	  
Bailor	  MD:	  documented	  “inmate	  refused	  medical	  trip…audiology	  offsite	  trip”—failing	  
to	  comprehend	  that	  MDC	  has	  failed	  for	  years	  to	  issue	  the	  same	  hearing	  aids.	  	  
Following	  the	  inaccurate	  documentation	  (but	  more	  normal	  than	  not—see	  Dr.	  Homer	  
Ventners	  MDC	  evaluation13),	  on	  3-­‐11-­‐2021,	  NER-­‐Regional	  Medical	  Director,	  Diane	  
Sommer	  MD:	  documented	  “inmate	  refused	  the	  audiology	  consult…was	  scheduled	  for	  a	  
ENT	  consult	  following	  audiology	  exam…will	  cancel	  this	  consult	  as	  there	  is	  not	  testing	  
to	  review	  at	  this	  time”	  without	  addressing	  the	  absence	  of	  the	  actual	  hearing	  aids.	  
	  
Why	  is	  the	  government	  raising	  the	  issue	  in	  the	  first	  place?	  	  Was	  Kenner	  supposed	  to	  
accept	  the	  nonsensical	  trip	  during	  the	  apex	  of	  the	  COVID	  catastrophe	  in	  NYC	  and	  at	  
MDC	  and	  proverbially	  “bend	  over”	  and	  go	  to	  the	  7th	  or	  8th	  outside	  appointment	  to	  
test	  and	  tune	  the	  hearing	  aids?	  	  The	  BOP,	  not	  Kenner,	  has	  failed	  for	  years	  to	  deliver	  
them	  after	  the	  first	  auditory	  specialist	  recommended	  them	  and	  the	  MDC	  medical	  
staff	  approved	  them.	  	  	  5-­‐6	  useless	  trips	  to	  the	  external-­‐ENT	  specialists	  followed	  the	  
non-­‐production	  of	  the	  hearing	  aids	  (pre-­‐pandemic).	  	  Perhaps,	  Kenner	  would	  appear	  
in	  more	  favorable	  light	  to	  the	  U.S.	  Attorneys	  if	  he	  had	  gone	  to	  the	  appointment	  
(again)	  without	  the	  actual	  devices—and	  then	  endured	  another	  3-­‐weeks	  in	  solitary	  
confinement	  quarantine	  (a	  far	  harsher	  condition	  that	  being	  locked	  in	  one’s	  normal	  
cell	  where	  access	  to	  one’s	  Bible,	  Torah	  or	  Quran	  and	  commissary	  food	  exists).	  	  	  The	  
sheer	  lunacy	  of	  the	  suggestion	  verifies	  the	  “attack	  on	  any	  grounds”	  approach	  to	  the	  


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
12	  It	  was	  less	  absurd	  to	  think	  they	  could	  “tuna	  fish”	  during	  the	  external	  medical	  trip	  than	  

they	  could	  tune	  Kenner's	  hearing	  aids	  that	  he	  was	  never	  given.	  
	  
13	  See	  case	  1:20-­‐cv-­‐01590-­‐RPK-­‐RLM:	  Dkt	  72-­‐1,	  filed	  4-­‐30-­‐2020.	  	  	  Dr.	  Homer	  Ventners,	  

former	  Deputy	  Medical	  Director	  of	  the	  Correctional	  Health	  Services	  of	  New	  York	  City,	  
conducted	  a	  “guided	  tour”	  evaluation	  of	  MDC	  on	  April	  23,	  2020.	  
	  


	                                                                                                                                                                                                                                 19	  
entire	  case,	  built	  on	  and	  later	  defended	  by	  “confusion,	  mistake,	  or	  faulty	  memory”—
never	  the	  truth.	  
	  
Similarly,	  while	  offering,	  “The	  motion	  does	  not	  allege	  anything	  that	  has	  happened	  
between	  October	  2020	  and	  today	  that	  render’s	  the	  Court’s	  prior	  conclusions	  
erroneous”	  (ECF	  No.	  1022	  at	  2)—they	  disregard	  the	  80%	  infection	  rate	  at	  MDC	  
despite	  the	  24/7	  lockdown	  protocols	  they	  cite	  as	  “cautiously	  optimistic”	  temporally	  
out-­‐of-­‐order.	  
	  
           Kenner's	  solitary	  confinement	  conditions	  were	  without	  sunlight,	  exercise,	  
           and	  other	  basic	  human	  needs	  (lifted	  February	  22,	  2021,	  yet	  still	  allowing	  
           insufficient	  time	  for	  basic	  human	  activities	  and	  family	  communication).	  	  
           Concurrently—dozens	  of	  inmates	  submitted	  to	  suicide	  watch	  protocols	  
           under	  these	  humanely	  abusive	  conditions—“with	  approximately	  80%	  COVID-­‐
           19	  contamination	  amongst	  the	  staff	  and	  inmates.”	  (ECF	  No.	  1006	  at	  1)	  
	  
The	  government	  offered,	  “Compassionate	  Release	  applications	  are	  not	  the	  proper	  
forum	  to	  litigate	  Kenner's	  long-­‐standing	  complaints	  about	  witness	  credibility	  and	  
evidence	  sufficiency”	  (ECF	  No.	  1002	  at	  3)—but	  they	  disregard,	  the	  Court	  called	  
Kenner's	  testimony	  and	  submissions	  “ridiculous”	  while	  defending	  cherry-­‐picked	  
government-­‐witnesses	  were	  “credible”	  indirect	  contradiction	  to	  Kenner's	  empirical	  
and	  exculpatory	  submissions.	  	  	  
           Note:	  the	  government	  replied	  to	  a	  mere	  subset	  (perhaps	  less	  than	  10%)	  of	  
           the	  total	  evidentiary	  submissions	  post-­‐trial,	  while	  barely,	  if	  at	  all,	  addressing	  
           the	  details	  of	  their	  witnesses	  perjury,	  moreover	  referring	  to	  the	  voluminous	  
           inconsistent	  testimony	  as	  “confusion,	  mistake,	  or	  faulty	  memory”—never	  
           the	  truth.	  
	  
Kenner's	  credibility	  and	  witness	  veracity	  issues	  (for	  any	  number	  of	  possible	  
reasons,	  previously	  argued)—juxtaposed	  as	  “long-­‐standing	  complaints”	  are	  the	  
critical	  3553(a)	  factors	  that	  determine	  the	  level	  of	  culpability	  of	  any	  defendant	  (Like	  
leadership).	  	  Thus,	  they	  carry	  enormous	  relevance	  here,	  and	  the	  government	  cowers	  
from	  every	  evidentiary	  challenge	  Kenner	  has	  brought	  forth,	  the	  least	  of	  which	  is	  
their	  star-­‐witness	  Kaiser,	  who	  outed	  the	  government	  for	  Brady	  and	  Giglio	  violations	  
(conveniently	  post-­‐sentencing:	  10-­‐28-­‐2020,	  H'rg	  Tr.47-­‐50).	  	  	  	  
• That	  changed	  several	  reformative	  dynamics	  that	  remain	  unaddressed.	  
	  
The	  Second	  Circuit	  opined	  in	  United	  States	  v.	  Rodriguez,	  496	  F.3d	  221,	  226	  (2d	  Cir.	  
2007)	  that	  	  



	                                                                                                                          20	  
           “the	  absence	  of	  memorialization	  is	  determinative	  with	  respect	  to	  any	  
           obligation	  to	  disclose	  a	  witness’s	  statements	  under	  the	  Jenks	  Act.	  	  	  The	  
           considerations	  under	  Brady	  and	  Giglio,	  however,	  are	  quite	  different.	  	  	  Brady	  
           and	  Giglio	  obligations,	  which	  apply	  only	  to	  material	  exculpatory	  and	  
           impeaching	  information,	  arise	  because	  it	  would	  be	  unfair	  to	  the	  defendant	  –	  
           and	  might	  cast	  doubt	  on	  the	  reliability	  of	  the	  verdict	  –	  for	  the	  trial	  to	  be	  
           conducted	  without	  informing	  the	  defendant	  of	  such	  information.	  	  	  The	  
           obligation	  to	  disclose	  information	  covered	  by	  the	  Brady	  and	  Giglio	  rules	  
           exists	  without	  regard	  to	  whether	  that	  information	  has	  been	  recorded	  in	  
           tangible	  form.”	  
	  
Clearly—this	  has	  not	  been	  addressed;	  affecting	  every	  case	  element	  from	  pretrial	  
preparation	  until	  today.	  
	  
Incrementally—the	  government	  shocked	  the	  conscience	  (and	  maybe	  befuddled	  the	  
Court)	  when	  they	  affirmed	  Kenner	  was	  not	  charged	  with	  funds	  that	  went	  to	  Mexico	  
as	  part	  of	  the	  Jowdy-­‐Hawaii	  loans	  (10-­‐28-­‐2020,	  H'rg	  Tr.37).	  	  	  That	  was	  clearly	  not	  the	  
Court’s	  impression	  six	  years	  post-­‐trial	  (and	  the	  jury)—more	  likely	  than	  not	  by	  the	  
government’s	  cautious	  design	  during	  trial.	  
	  
First—the	  government	  knew	  they	  could	  not	  dare	  to	  present	  that	  pretrial	  allegation	  
with	  nearly	  every	  Hawaii-­‐Mexico	  investor	  (none	  opposing)	  who	  had	  given	  under	  
oath	  testimony	  that	  they	  were	  aware	  and	  authorized	  the	  transactions	  in	  the	  private-­‐
equity	  deal	  (that	  the	  corporate	  control	  documents	  already	  authorized)—and	  
participated	  in	  multiple	  lawsuits	  to	  recover	  the	  exact	  same	  loans.	  	  Note:	  zero	  of	  the	  
alleged	  misappropriated	  funds	  are	  paid	  to	  Kenner,	  directly	  or	  indirectly;	  and	  	  
	  
Second—Grand	  Jury	  testimony	  plus	  Arizona,	  California,	  NV,	  Delaware,	  and	  Mexico	  
litigation	  identified	  the	  exact	  same	  loans	  as	  authentic	  yet	  unrecovered.	  	  The	  
authenticity	  has	  been	  repeatedly	  verified	  thru	  testimony	  in	  Jowdy's	  FBI	  proffers	  and	  
California	  deposition	  admissions.	  	  The	  admissions	  alone	  would	  warrant	  an	  
indictment	  for	  anyone	  who	  wasn’t	  above	  the	  law	  and	  protected	  (by	  someone).	  
	  
Despite	  star-­‐witness	  Kaiser's	  trial	  testimony	  that	  defended	  Jowdy's	  impeccable	  
honor	  and	  integrity,	  he	  submitted	  to	  this	  Court	  in	  February	  2019	  his	  umpteenth	  
revised	  position	  that	  (ECF	  No.	  628):	  	  
	  
           [Kaiser]:	  “Jowdy	  has	  told	  me	  that	  ‘the	  hockey	  guys	  will	  never	  see	  a	  dime’	  
           because	  they	  said	  he	  was	  a	  crook”.	  
	  


	                                                                                                                                      21	  
Kenner	  identified	  this	  to	  the	  investors	  in	  2006	  (15	  years	  ago)	  and	  sued	  Jowdy	  
immediately	  in	  Mexico—and	  following	  failed	  mediation	  efforts	  (thru	  Kaiser	  and	  
Constantine:	  10-­‐5-­‐2020,	  Sentencing	  H'rg	  Tr.55)	  in	  the	  USA.	  	  	  Hawaii	  Attorney	  Madia	  
explained	  to	  the	  Hawaii—Mexico	  investors:	  
             “Tommy	  Constantine	  and	  John	  Kaiser	  have	  been	  urging	  Phil	  not	  to	  sue	  Jowdy.	  	  
             They	  want	  to	  negotiate	  with	  Jowdy	  through	  Tommy.	  	  	  You	  understand	  that	  with	  
             Louis	  Freeh	  and	  John	  Behnke	  involved	  with	  Jowdy	  this	  will	  require	  
             megafunding	  and	  fortitude	  to	  take	  them	  on.”	  
	  
John	  Kaiser	  protected	  the	  investors	  from	  recovery—yet	  again	  (like	  his	  Eufora	  
interjections	  [Tr.1065-­‐67]	  and	  his	  Diamante,	  2018	  Silverpeak	  interference	  [ECF	  No.	  
628	  at	  2]),	  voicing	  contradiction	  to	  Kenner’s	  specific	  recovery	  attempts	  (a.k.a.	  legal	  
remorse).	  
	  
	  
                                          Danske	  Bank’s	  failed	  settlements…	  
                                (Highlighting	  where	  the	  frauds	  have	  really	  been)	  
	  
Ironically—just	  like	  Kenner's	  2006	  exposé	  of	  the	  Jowdy	  cabal	  thefts	  and	  perceived	  
protection	  15-­‐years	  ago	  (documented	  by	  Hawaii	  counsel,	  supra),	  the	  government	  
received	  an	  update	  from	  the	  Danske	  Bank	  attorneys:	  April	  2021.	  	  	  
	  
The	  letter	  to	  the	  Court	  highlighted	  the	  inability	  to	  negotiate	  a	  settlement	  between	  
Jowdy-­‐Danske	  and	  the	  $2.3	  million	  CSL	  Properties	  2006,	  LLC	  investors	  (still	  having	  
zero	  to	  do	  with	  the	  instant	  case	  and	  questioning	  why	  the	  Court	  is	  involved	  without	  a	  
Jowdy-­‐Danske-­‐Bhatti-­‐Lehman	  Brothers	  indictment).	  	  	  To	  no	  one’s	  shock,	  the	  useless	  
efforts	  to	  settle	  anything	  have	  reiterated	  the	  20-­‐year	  plan	  by	  Jowdy	  and	  attorney	  
Harvey:	  steal	  the	  donut	  and	  leave	  the	  (worthless)	  donut	  hole	  to	  fight	  over.	  	  	  The	  
proverbial	  donut	  hole	  has	  a	  $200	  million	  (or	  so)	  debt.	  	  Jowdy	  has	  received	  $225,000	  
per	  month	  for	  nearly	  a	  decade	  while	  bankrupting	  the	  place.	  	  	  This	  is	  what	  Kaiser	  
wrote	  the	  Court	  in	  February	  2019	  (ECF	  No.	  628	  at	  4)—10-­‐years	  after	  Kenner’s	  
identical	  proffer	  in	  2009.	  	  	  Kaiser	  also	  confirmed	  that	  he	  exposed	  (from	  the	  inside)	  
the	  Jowdy	  crimes	  “in	  2013”	  (10-­‐28-­‐2020	  H'rg	  Tr.47-­‐50)—but	  Galioto	  (protecting	  
Jowdy's	  crime	  cabal	  at	  the	  time)	  and	  the	  government	  failed	  to	  act	  to	  protect	  these	  
same	  investors	  “in	  2013”—clearly	  out	  of	  fear	  for	  repercussions	  they	  were	  unwilling	  
to	  stand-­‐up	  to…like	  Kenner	  did	  for	  years	  on	  behalf	  of	  the	  actual	  investors:	  
investment-­‐by-­‐investment.	  
	  
The	  good	  news	  is	  that	  according	  to	  Danske	  Bank,	  there	  is	  a	  potential	  buyer	  to	  sort	  
out	  the	  Diamante	  Cabo	  default	  situation	  with	  Danske.	  	  	  Silverpeak	  (investment	  


	                                                                                                                              22	  
company)	  appears	  ready	  to	  step	  in	  and	  buy	  the	  distressed	  property.	  	  	  This	  is	  where	  
the	  Diamante	  Cabo	  completes	  its	  scheme.	  	  	  Silverpeak	  is	  owned/managed	  by	  
Masood	  Bhatti,	  the	  former	  and	  original	  Lehman	  Brothers	  lender	  to	  Jowdy	  and	  
Diamante.	  	  	  Collectively	  at	  the	  2006	  closing,	  they	  absconded	  with	  the	  $17	  million	  
finder’s	  fee	  while	  eliminating	  the	  $7	  million	  Jowdy	  Hawaii-­‐loan	  repayment	  they	  
confirmed	  prior	  to	  Kenner	  and	  Kenner	  investors	  signing	  off	  on	  the	  deal	  (ECF	  No.	  668	  
at	  96,	  f.47).	  	  	  Kenner	  outlined	  the	  first	  few	  millions	  robbed	  by	  Jowdy-­‐Bhatti	  thru	  the	  
original	  Cabo	  loans	  in	  2006	  (ECF	  No.	  667	  at	  13-­‐4),	  the	  racketeering	  thefts	  to	  fund	  the	  
next	  Jowdy-­‐Bhatti	  project	  in	  Tennessee	  (Id.	  at	  15-­‐16),	  the	  Jowdy-­‐Danske	  
documentation	  of	  $8.4	  million	  Jowdy	  capital	  contributions	  (versus	  the	  truth	  of	  zero)	  
excluding	  Kenner	  and	  Kenner	  investors	  (in	  Baja	  Ventures	  2006	  and	  CSL	  Properties)	  
(Id.	  at	  16-­‐17)—and	  millions	  more	  (grossly	  documented	  in	  ECF	  No.	  667).	  	  	  Since	  then,	  
Kaiser	  represented	  to	  the	  Court	  (from	  the	  Danske	  funds):	  
	  
               [Kaiser]:	  “Jowdy	  didn’t	  tell	  the	  Court	  that	  Silverpeak	  is	  a	  company	  run	  by	  his	  
               close	  friend	  Masood	  Bhatti,	  of	  that	  Jowdy	  was	  paying	  Diamante	  funds	  to	  
               Silverpeak	  $150,000	  to	  $200,000	  every	  month	  to	  find	  “investors”	  or	  “loans”	  for	  
               Diamante.”	  (ECF	  No.	  628	  at	  2)14	  
	  
As	  the	  government	  glad-­‐hands	  anyone	  related	  to	  Jowdy,	  to	  the	  detriment	  of	  the	  
Diamante	  investors	  (CSL,	  Baja	  Ventures	  2006,	  Kenner	  and	  others),	  Bhatti	  and	  
Silverpeak	  expect	  to	  buy	  out	  the	  distressed	  Danske	  debt	  and	  finally	  get	  rid	  of	  the	  last	  
of	  the	  Kenner	  investors.	  	  	  There	  20-­‐year	  scheme	  to	  rob	  over	  one	  hundred	  million	  
(and	  keep	  going)	  will	  be	  complete	  and	  unfettered—while	  Galioto	  continues	  to	  tell	  
investors	  that	  Kenner	  “stole	  all	  of	  the	  Hawaii	  money	  and	  never	  gave	  it	  –	  the	  loan	  
money	  -­‐-­‐	  to…uhhhh…Jowdy”—so	  they	  never	  see	  who	  the	  wizard	  behind	  the	  curtain	  
really	  is.	  
	  
Kenner's	  3553(a)	  factors—coupled	  with	  (a)	  unchallengeable	  submissions	  that	  
verify	  every	  instant	  case	  transaction	  could	  not	  have	  been	  concealed	  from	  anyone,	  
(b)	  independent	  counsel	  vetting	  of	  literally	  every	  transaction	  in	  the	  years	  prior	  to	  
the	  2013	  indictment,	  and	  (c)	  the	  real	  cash	  flow	  was	  known	  by	  the	  FBI/IRS	  prior	  to	  
trial	  (ECF	  No.	  815	  at	  11-­‐12)	  and	  concealed	  from	  the	  witnesses	  they	  still	  need	  to	  
remember	  what	  they	  were	  never	  told,	  but	  proven	  by	  Kenner	  thru	  exculpatory	  
submissions	  as	  inaccurate.	  	  	  Regardless,	  the	  government	  has	  failed	  to	  yield	  


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
14	  This	  is	  commensurate	  with	  the	  Constantine	  consulting	  charges	  in	  the	  instant	  case—but	  

ignored.	  
	  

	                                                                                                                                                                                                                                 23	  
defending	  the	  “confusion,	  mistake,	  or	  faulty	  memory”—but	  never	  advocating	  for	  it	  
as	  the	  truth!	  
	  
For	  the	  reasons	  aforementioned,	  and	  the	  myriad	  of	  unresolvable	  circumstances	  that	  
continue	  to	  “move	  the	  goalposts”	  (Tr.118-­‐21)	  and	  reveal	  the	  proverbial	  wizard,	  the	  
Court	  should	  act	  and	  reduce	  Kenner's	  sentence	  thru	  a	  time	  reduction	  for	  the	  
harshness	  141	  days	  of	  solitary	  that	  was	  unforeseeable	  and	  the	  conditions	  that	  
continue	  thru	  today	  at	  MDC—if	  not	  willing	  to	  release	  Kenner	  to	  home	  confinement	  
under	  his	  18	  U.S.C.	  3582(c)(1)(A)	  conditions	  and	  that	  of	  his	  immediately	  family	  
needs.	  
	  
	  
	  
Sincerely	  submitted,	  
	  
	  
Phil	  Kenner,	  ProSe	  
April	  30,	  2021	  




	                                                                                                                   24	  
